Walker, J.
The appellant obtained a judgment at the Fall term of the district court, for the year 1866, against the appellee Burney and others. One of the defendants, J. B. Earle, was a relative of the presiding judge, who recused himself on that account. And it appears that a special judge acted in the ease, but was not chosen in the manner provided by law. His judgment was voidable, and the defendants below resorted to their remedy by injunction. The judgment of the district court, dissolving the injunction and reinstating the case, was the correct practice, and we see no error in this on which to reverse.
The judgment is therefore .affirmed.
Affirmed.